70 N.Y.2d 859 (1987)
The People of the State of New York, Respondent,
v.
Val Thomas, Appellant.
Court of Appeals of the State of New York.
Argued October 14, 1987.
Decided November 24, 1987.
Stephen P. Younger, Gregory L. Diskant, Craig A. Stewart and Douglass Maynard for appellant.
Malcolm C. Hughes, District Attorney (Robert G. Davis of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur in memorandum.
*860MEMORANDUM.
The order of the Appellate Division should be reversed and a new trial ordered. The trial court was without authority to condition its approval of defendant's request for substitution of his retained counsel on retained counsel's stipulation that if substituted, he would not move for a continuance. As contrasted with People v Arroyave (49 N.Y.2d 264), defendant's retained counsel here, just before jury selection was to commence, stated unequivocally to the court that if his motion for a continuance were denied he would proceed to trial.
Order reversed, etc.